COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Professional Advantage Software Solutions, Inc. v. West Gulf
                          Maritime Association, Inc.

Appellate case number:    01-15-01006-CV

Trial court case number: 2012-58827

Trial court:              151st District Court of Harris County


        Appellant, Professional Advantage Software Solutions, Inc., has filed an emergency
motion for temporary relief asking this Court to stay trial court proceedings while their
interlocutory appeal is pending in this Court. See TEX. R. APP. P. 29.3. Appellee, West Gulf
Maritime Association, Inc. has filed a response to the motion. We deny appellant’s request for
emergency temporary relief.

       It is so ORDERED.


Judge’s signature:     /s/ Sherry Radack
                                                      ng for the Court


Date: December 15, 2015